Citation Nr: 1530971	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for pinguecula with dry eye syndrome.

3. Entitlement to service connection for tuberculosis (TB) converter.

4. Entitlement to service connection for elevated liver enzymes.

5. Entitlement to service connection for left leg shin splints.

6. Entitlement to service connection for right leg shin splints.

7. Entitlement to service connection for hemorrhoids/polyps.

8. Entitlement to service connection for a back condition.

9. Entitlement to service connection for a left knee condition.

10. Entitlement to service connection for a right knee condition.

11. Entitlement to service connection for a left shoulder condition.

12. Entitlement to service connection for a right shoulder condition.

13. Entitlement to service connection for right leg numbness.

14. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to January 2008. 

This matter comes before the  Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia. 

The Board additionally notes that the Veteran's electronic Virtual VA (VVA) file and Veterans Benefits Management System (VBMS) electronic file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issue of entitlement to service connection for TMJ dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.

FINDINGS OF FACT

1. During the period of appeal, the Veteran did not have diastolic pressure predominantly 100 or more, he did not have systolic pressure predominantly 160 or more, and he did not have a history of diastolic pressure predominantly 100 or more although he required continuous medication for control.

2. The Veteran's service-connected pinguecula, with dry eyes syndrome, has not been productive of central visual acuity of 20/50 or worse at any time during the appeal period.

3. A positive purified protein derivative of tuberculosis (PPD) test alone does not constitute a "disability" for which VA compensation benefits may be awarded and there is no indication of any currently manifested clinical disability etiologically related to the Veteran's status as a TB converter.

4. The record is absent of any competent evidence demonstrating a clinical disability manifested by elevated liver enzymes etiologically as related to the Veteran's active service. 

5. The competent medical evidence does not demonstrate a current diagnosis of left leg shin splints.

6. The competent medical evidence does not demonstrate a current diagnosis of right leg shin splints.

7. The competent medical evidence does not demonstrate a current diagnosis of hemorrhoids/polyps.

8. The competent medical evidence does not demonstrate a current diagnosis of a back condition.

9. The competent medical evidence does not demonstrate a current diagnosis of a left knee condition.

10. The competent medical evidence does not demonstrate a current diagnosis of a right knee condition.

11. The competent medical evidence does not demonstrate a current diagnosis of a left shoulder condition.

12. The competent medical evidence does not demonstrate a current diagnosis of a right shoulder condition.

13. The competent medical evidence does not demonstrate a current diagnosis of a right leg numbness.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101 (2014).

2. The criteria for an initial compensable rating for service-connected pinguecula with dry eye syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.75, 4.83, 4.83a, 4.84a, Diagnostic Code 6099-6034 (as in effect prior to December 10, 2008.).

3. The criteria for service connection for TB converter are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for elevated liver enzymes are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

5. The criteria for service connection for left leg shin splints are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

6. The criteria for service connection for right leg shin splints are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

7. The criteria for service connection for hemorrhoids/polyps are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

8. The criteria for service connection for a back condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

9. The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

10. The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

11. The criteria for service connection for a left shoulder condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

12. The criteria for service connection for right shoulder condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

13. The criteria for service connection for right leg numbness are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in May 2008 satisfied the duty to notify provisions.  38 U.S.C.A.  § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this notice letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the May 2008 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date.  

With respect to the claims for an initial compensable rating, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded a VA examination in June 2008 and March 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds these examinations are adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Compensable Ratings

For historical purposes, the Veteran was granted service connection for pinguecula with dry eye syndrome and hypertension in an October 2008 rating decision.  Both issues were assigned noncompensable ratings, effective February 1, 2008.  The Veteran contends that compensable ratings are appropriate.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.   § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).

The Board will discuss each issue in turn below.

Hypertension

According to the December 2009 substantive appeal, the Veteran stated that although he is currently on medication, his blood pressure has been "off the chart at times."  He stated he checks his blood pressure regularly and it "seems to be higher than normal such as 170/125 and 165/120."  He stated he still takes his medication without fail.

The Veteran's hypertension has been evaluated as noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

In June 2008, the Veteran underwent a VA examination where it was noted his condition existed since 1998.  There was evidence of current symptomatology and that the Veteran was taking hydrochlorothiazide and there was good response without side effects.  There was no evidence of functional impairment.  Blood pressure readings were 130/92, 130/92, and 132/94.  A diagnosis of hypertension was confirmed.

The Veteran underwent another VA examination in March 2015 where he reported his condition was worsened over the years with headaches, dizziness, fatigue, and confusion.  In addition, he reported sleepless nights and shallow breathing.  The Veteran's treatment plan included taking continuous medication.  The following blood pressure readings were reported: 150/98, 146/94, 150/98.  The VA examiner indicated the Veteran did not have any other pertinent physical findings, complications, condition, signs or symptoms related to his hypertension.  His hypertension also did not impact his ability to work.  

Based on the evidence of record, the Veteran does not meet the criteria for a compensable rating for his hypertension.  Again, under the applicable Diagnostic Code, there are three ways to qualify for a compensable rating: first, the Veteran's diastolic pressure would have to be predominantly 100 or more; second, his systolic pressure would have to be predominantly 160 or more; and third, if the Veteran shows a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 

With respect to the first, at no time has his diastolic pressure been over 100.  His highest readings were in March 2015, when his diastolic pressures were at 98.  The evidence indicates that his diastolic pressure ranged from 92 to 98 since June 2008. 

With respect to the second criterion, the Board notes that the Veteran's systolic readings were never 160 or greater.  His highest systolic pressure was 150 in March 2015.  The evidence indicates that his systolic pressure ranged from 130 to 150 since June 2008.  His readings were thus not predominantly 160 or greater, and he, therefore, does not qualify for a compensable rating under this criterion. 

Lastly, the Veteran does not qualify for a compensable rating under the third criterion, either.  The objective evidence of record reflects that the Veteran does take medication to control his blood pressure.  However, to qualify for a compensable rating, the Veteran must be taking medication and have a history of diastolic pressure of 100 or more.  In the Veteran's case, this has not been demonstrated.  The diastolic pressure has been below 100.  As such, he does not qualify for a compensable rating under this criterion.

The Board acknowledges the Veteran's December 2009 report that his blood pressure has been 170/125 and 165/120.  There is, however, no objective medical evidence confirming that these are the predominant results.

In sum, the medical evidence does not support the assignment of an initial rating higher than 0 percent for hypertension.  To the extent that the Veteran asserts entitlement to a higher rating for his hypertension, while we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of 0 has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to an initial compensable rating for hypertension is not warranted.

Pinguecula with dry eye syndrome

Service connection was established for pinguecula with dry eye syndrome under DC 6099-6034.  In December 2009, the Veteran stated in his substantive appeal that his eye have become worse over the years and his peripheral vision was been depleted.  He stated his vision seems to be diminished because of the lack of tear duct production.  He stated he is using medication for his condition but it is only a temporary solution.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R.  § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that an unlisted eye disorder (Diagnostic Code 6099) is rated under the criteria for pterygium (Diagnostic Code 6034).  See 38 C.F.R. § 4.20.

The Board notes that in December 2008, the eye regulations were revised.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  Therefore, the regulation in effect prior to December 10, 2008, is applicable in this appeal.

Under Diagnostic Code 6034 (as in effect prior to December 10, 2008), pterygium is to be rated on loss of vision, if any.  Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Impairment of central visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.  In every instance where the Rating Schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 or better in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Id.

According to the evidence of record, June 2008 VA examination indicates the Veteran reported experiencing dry eyes for the past 15 years.  Ocular findings demonstrated the visual acuity, best corrected, for the right eye was 20/25 at far and 20/20 at near, and for the left eye was 20/25 at far and 20/20 at near.  

In March 2015, the  Veteran's corrected distance was 20/40 or better, bilaterally, and corrected near was 20/40 or better, bilaterally.  There was no indication of incapacitating episodes or hospitalization due to his condition.  There is also no indication the Veteran's condition impacts his ability to work.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against a compensable evaluation.

The medical evidence of record shows that the Veteran's visual acuity was 20/40 or better throughout the appeal in both the right and left eye after correction by glasses.  The Board finds, therefore, that a compensable evaluation is not warranted for pinguecula with dry eye syndrome under Diagnostic Code 6034.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008).

Although the new rating criteria applied only to claims filed on or after December 10, 2008, even if the new rating criteria are applied to this time period, there is no basis for a more favorable result as there were no findings of disfigurement or active conjunctivitis.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that there has been no showing by the Veteran his service-connected hypertension and pinguecula with dry eye syndrome has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  VA examinations do not indicate marked interference with employment due to the disabilities.  There is also no evidence in the medical records of an exceptional or unusual clinical picture.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also has considered whether consideration of a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is warranted.  However, there is insufficient evidence in the record that the Veteran's service-connected disabilities have rendered him unemployable either separately or in combination with each other.  As stated, VA examiners did not find the Veteran's service-connected disabilities impacted his ability to work.  As such, this does not demonstrate that the Veteran has been rendered unemployable.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, to include active tuberculosis, if such is shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third elements of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because the disorders claimed herein are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

According to a review of the Veteran's in-service treatment records, the Veteran complained of, and was treated for, shin splints, back pain, and left shoulder pain.  There is indication from the record the Veteran is a TB converter.  There is no evidence within the in-service treatment records, the Veteran complained of, was treated for, or diagnosed with right leg numbness and right shoulder.  There is also evidence that the Veteran had elevated liver functioning tests.  In addition, the October 2007 Report of Medical History at separation indicates the Veteran reported hemorrhoids, bilateral knee pain, low back pain, and left shoulder pain.  There is no confirmed diagnosis of any of these conditions.  This report also did not indicate any liver trouble; knee trouble; recurrent back pain or back problem; numbness or tingling; swollen or painful joints; bone, joint, or other deformity; impaired use of arms or legs; or evidence he has, or had, tuberculosis.  

Following separation from his military service in January 2008, the Veteran was afforded a VA examination in June 2008.  

Regarding his bilateral shoulder condition, the Veteran reported a left shoulder injury but no problem on the right.  He stated the condition existed for 10 years.  He stated he injured his shoulder when he fell off a ladder.  He does not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation from the joint condition.  He has experienced pain for the past 10 years.  He was not receiving any treatment or presence of functional impairment.  A physical examination revealed that the shoulders did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding movement.  The Veteran had full range of motion, bilaterally, without any limitations of the joint function after repetitive use.  Neurologic examination of the upper extremities revealed the motor function, sensory function, and reflexes were within normal limits.  X-rays of the bilateral shoulders revealed normal findings.  The VA examiner determined the Veteran did not have a diagnosis of a bilateral shoulder condition as there was no pathology to render a diagnosis.  

Regarding his bilateral knee impairment, the Veteran reported pain in his right knee with no problem in his left.  The Veteran stated the condition existed for 10 years.  He stated the condition was not due to injury or trauma.  He did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation from the joint condition.  He stated the pain was localized in the right knee for 10 years.  The Veteran stated he was not receiving any treatment for the condition and there was no functional impairment.  A physical examination revealed that the bilateral knees showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the right knee revealed no locking, pain, genu recurvatum, or crepitus.  The Veteran had full range of motion, bilaterally.  The knee function was not additionally limited on repetitive use, bilaterally.  In addition, the anterior and posterior cruciate ligaments stability test, and medial and lateral collateral ligaments stability test of the bilateral knees were within normal limits.  Neurologic examination of the lower extremities revealed the motor function, sensory function, and reflexes were normal limits.  X-rays of the bilateral knees revealed normal findings.  The VA examiner determined the Veteran did not have a diagnosis of a bilateral knee impairment as there was no pathology to render a diagnosis.  

Regarding the Veteran's right leg numbness, he stated the condition existed for two years.  He stated it "comes in the morning and goes away after he shakes the leg out."  Due to the nerve disease, there is tingling and numbness.  There is no abnormal sensation, anesthesia, weakness of the affected parts and paralysis of the affected parts."  The ability to perform daily functions during flare-ups was normal.  He was not receiving any treatment for this condition and there was no functional impairment.  

Regarding the bilateral shin splints, the Veteran reported the condition existed since 1998 and was not due to injury or trauma.  He stated he continues to experience pain.  He stated he was able to function without medication and the bone condition has never been infected.  He was never hospitalized nor has he undergone surgery for the condition.  He was not receiving any treatment for this condition and there was no functional impairment.  

A physical examination of the right tibia and fibula revealed normal findings.  Peripheral pulses were within normal limits.  Neurologic examination of the lower extremities revealed the motor function, sensory function, and reflexes were within normal limits.  X-rays of the bilateral tibia and fibula revealed normal findings.  The VA examiner determined the Veteran did not have a diagnosis of a right leg numbness or bilateral shin splints as there was no pathology to render a diagnosis.  

Regarding the Veteran's back condition, he stated his back becomes tight and this condition has existed for four years.  He stated his symptoms includes stiffness with no visual disturbances, weakness, numbness, fevers, bladder complaints, malaise, bowel complaints and dizziness.  He stated his pain is located at mid and low back for four years.  At the time of pain he is able to function without medication and he is not receiving any treatment for his condition.  He stated his condition has not resulted in any incapacitation and there is no functional impairment. 

A physical examination of the back revealed no evidence of radiating pain on movement. There was no evidence of muscle spasm, tenderness, or ankylosis.  The straight leg raising test was negative, bilaterally.  The Veteran had full range of motion and the joint function of the spine was not additionally limited after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  The spinal motion was symmetrical with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the cervical and lumbar spine were within normal limits.  The VA examiner determined the Veteran did not have a diagnosis of a back condition as there was no pathology to render a diagnosis.  

Regarding the Veteran's hemorrhoids, the Veteran stated the condition existed for five years.  Symptoms include anal itching, but without diarrhea, pain, tenesmus, swelling, perianal discharge, or leakage of stool.  He stated the hemorrhoids were constantly present but he has not been hospitalized or required surgery.  He stated his condition has not resulted in any incapacitation and there is no functional impairment.  A physical examination revealed no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  There were no hemorrhoids detected during the rectal examination.  No rectum fistulas were noted on examination.  The VA examiner determined the Veteran did not have a diagnosis of a hemorrhoids as there was no pathology to render a diagnosis.  

Finally, urinalysis and complete blood count results were within normal limits.

Upon consideration of the objective medical evidence of record, the Board finds that the Veteran's claims must be denied.

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no competent evidence showing that the Veteran has the conditions alleged at any point during the appeal.  Accordingly, the Veteran has not shown a current disorder for which service connection can be granted. 

In this case, the Veteran may have been treated for, or reported, a left knee condition, bilateral shin splints, back condition, left shoulder condition, right knee condition, hemorrhoids, elevated liver functioning test, and was determined to be a TB converter in service.  However, there is no indication the Veteran has a current diagnoses of such and the claim must be denied.

Regarding the Veteran's claim for right leg numbness and a right shoulder condition, there is no indication the Veteran reported symptomatology or was treated for these conditions in service.  There is also no evidence he has current diagnoses of a right shoulder condition or right leg numbness.  Therefore, the Veteran's claims for these conditions must be denied.

Regarding the Veteran's claim for TB converter, the Board acknowledges he had positive PPD of tuberculosis tests during service and contends that service connection is warranted.  However, a positive PPD test is not itself a "disability", rather it is a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  In addition, there is no evidence that the Veteran has ever had active tuberculosis.  Therefore, there is no evidence favorable to his claim and it must be denied.

Regarding the Veteran's claim for elevated liver enzymes, all post-service testing resulted in normal findings.  In any event, it is important to note that elevated enzymes are not disabilities subject to service connection.  Rather, such are a test result.  There is no resultant disability associated with the elevated enzymes. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296  (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no medical evidence that suggests or indicates that any of these abnormal findings in service resulted in chronic disablement for VA purposes.  In the absence of a disability manifested by elevated liver enzymes, service connection is denied.

With respect to the foregoing, the Board recognizes that the Veteran may experience pain in his back, bilateral lower extremities, bilateral upper extremities, as related to his claims; however, the Board notes that pain does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted).  As noted, the VA examiner's findings were negative for underlying pathology.

The Board acknowledges the Veteran's contentions and that the only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current diagnosis of a claimed condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, his opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

In sum, the evidence does not support a finding that the Veteran has current disability that is related to his service, or to any aspect thereof.  As the preponderance of the evidence is against the Veteran's claims, the "benefit of the doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for pinguecula with dry eye syndrome is denied.

Entitlement to service connection for TB converter is denied.

Entitlement to service connection for elevated liver enzymes is denied.

Entitlement to service connection for left leg shin splints is denied.

Entitlement to service connection for right leg shin splints is denied.

Entitlement to service connection for hemorrhoids/polyps is denied.

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for right leg numbness is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran has stated TMJ dysfunction started during service and has only become worse through the years. 

In June 2008, the Veteran was afforded a VA examination for his claimed TMJ dysfunction, where a diagnosis was confirmed.  The Board notes, however, that an etiological opinion was not provided.  As such, an addendum opinion and rationale to the June 2008 VA examination is needed prior to further appellate review for purposes of obtaining a definitive opinion on whether the Veteran's TMJ dysfunction is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Following completion of the above, request an addendum opinion from the same examiner who conducted the June 2008 VA dental examination.  With respect to the Veteran's TMJ dysfunction, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service.  The examiner is asked to specifically address the Veteran's lay statements that the disorder started while he was in service.

If the June 2008 examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comments noted above.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report. 

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


